1                                                           JS-6
2
3
4
5
6
7
8
9                    UNITED STATES DISTRICT COURT
10      CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
11
12 STEVE ENRIQUEZ,                    Case No. 5:18-cv-01441 R (KKx)
13          Plaintiff,                Hon. Manuel L. Real
14     v.
                                      ORDER GRANTING
15 WAL-MART ASSOCIATES, INC.;         STIPULATION FOR DISMISSAL
   WAL-MART STORES, INC., and         WITHOUT PREJUDICE
16 DOES 1-25, Inclusive,              PURSUANT TO FRCP 41
17          Defendants.
18
19
20
21
22
23
24
25
26
27
28

                             ORDER RE: DISMISSAL
 1        HAVING REVIEWED THE STIPULATION OF THE PARTIES AND
 2 GOOD CAUSE APPEARING THEREFOR, IT IS HEREBY ORDERED that:
 3
 4        The above action is hereby voluntarily dismissed in its entirety, without
 5 prejudice, pursuant to FRCP 41(a)(1)(A)(ii).
 6
 7        The Court shall retain jurisdiction over this matter to enforce the Parties’
 8 confidential written agreement until such time that the Parties file a Stipulation to
 9 Set Aside this Order of Dismissal Without Prejudice and Enter a Dismissal With
10 Prejudice.
11
12        IT IS SO ORDERED:
13
14
     DATED: October 15, 2019
15
                                         By:
16
                                               HON. R. GARY KLAUSNER
17                                             UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                               -2-
                                 [PROPOSED] ORDER RE: DISMISSAL
